DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Fig. 2A, the reference “53” is shown but it is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the second upper end surface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a second upper end surface”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhlmann (DE 4031755).
Regarding claim 1, Kuhlmann discloses a cutting section (6, Figs. 1-2) for a drill bit, the cutting section being connectable to a drill shaft section of the drill bit via a releasable connection, the cutting section comprising: a first closed tubular element (7)  
Regarding claim 12, Kuhlmann discloses a first lower end surface of the first closed tubular element and a second lower end surface of the second closed tubular element are aligned flush. (Fig. 1, “The channels 12 extend to the frontal front edge 13 of the support body 6 and end there open. Cutting means 14, in particular diamonds, hard metal pieces or hard metal inserts, are attached to the front edge 13.” Paragraph [0005],  lines 77-79)
Regarding claim 13, Kuhlmann discloses the at least one drill segment is connected to the first lower end surface and to the second lower end surface.
Regarding claim 16, Kuhlmann discloses the first closed tubular element is formed from a first material and the second closed tubular element from a second  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann.
Regarding claim 20, Kuhlmann discloses a drill bit comprising: the cutting section as recited in claim 11, and the drill shaft section (2). In addition, Kuhlmann discloses in a second embodiment (Figs. 3-4,  the cutting section and the drill shaft section being connectable via the releasable connection (by thread, screw connection or a bayonet connection, Para. [0008]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting section of the first embodiment such that “the cutting section and the drill shaft section (outer part 8 and shaft 2, and also the inner part 7 and an upper base part it is connected to, being connectable via the releasable connection, for easy replacement or assembly.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann as applied to claim 11 above, and further in view of Hoop et al. (US 2015/0343540).
Regarding claim 14, Kuhlmann does not disclose “the second closed tubular element has at least one slot-shaped recess, the at least one slot-shaped recess having a transverse slot and a connecting slot, and the connecting slot connecting the transverse slot to the second upper end surface of the second closed tubular element.”
Hoop discloses a cutting portion (11) of a drill bit (12) has a form of a closed tubular element. The tubular element has six slot-shaped recesses (26). A drill shaft (16) has six pin elements (25), which are inserted into the slot shaped recesses (26). The slot-shaped recesses consists of a cross-slot (43) and a connecting slot (44). (Figs. 1-3AB, Para. 43-44, 46-47, 58) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting section of Kuhlmann to have “the second closed tubular element has at least one slot-shaped recess, the at least one slot-shaped recess having a transverse slot and a connecting slot, and the connecting slot connecting the transverse slot to the second upper end surface of the second closed tubular element.”, as taught by Hoop, for easy replacement and assembling.
Regarding claim 15, Kuhlmann in view of Hoop as set forth in claim 14 above does not disclose “the second closed tubular element in the second inner lateral surface has at least one transverse groove arranged level with the connecting slot of the at least one slot-shaped recess.”
Hoop discloses in another embodiment (Fig. 5), the cutting portion (71) has a groove 75 for form-fitting with a lug (76) on the drill shaft (76). (Para. [68-71]) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting section of Kuhlmann in view of Hoop such that “the second closed tubular element in the second inner lateral surface has at least one transverse groove arranged level with the connecting slot of the at least one slot-shaped recess.”, as taught by Hoop, to prevent unintentional loosening between the cutting section and the drill shaft.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann as applied to claim 11 above, and further in view of Peetz et al. (US 5,676,501).
Regarding 17, Kuhlmann does not disclose “the first closed tubular element is in the form of a first formed sheet metal part.”
Peetz discloses a drill bit tube (1) having an inner (2) and an outer (3) circumferential surface. The tube material has outward projections (4) and corresponding recesses (5) (Figs. 1-5, col. 4 lines 3-10). The tube can be produced from flat material (sheet metal) and then after that by wrapping and welding. (col. 4 lines 39-46. Also see col. 2 lines 19-28) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first closed tubular element of Kuhlmann to be a formed sheet metal part as taught by Peetz to reduce manufacturing cost.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann as applied to claim 11 above, and further in view of Moppes and Sons LTD (GB 1,583,860, hereinafter GB ‘860).
Regarding claim 18, Kuhlmann does not disclose the second closed tubular element is in the form of a second formed sheet metal part. GB ‘860 discloses a drill tube (6) is formed by cylindrically rolling two metal sheets into inner and outer tube portions (7 and 8), respectively. (Figs. 3-4 and p. 4 lines 18-34) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second closed tubular element of Kuhlmann to be formed by metal sheet part, as taught by GB ‘860, to reduce manufacturing cost.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann in view of GB ‘860, and further in view of DE 1,032,863. (hereinafter DE ‘863)
Regarding claim 19, Kuhlmann in view of GB ‘860 does not disclose  “the second formed sheet metal part has at least one second positive form fitting element and at least one corresponding second negative form fitting element on opposite sides, wherein the at least one second positive form fitting element and the at least one second negative form fitting element are connected in a form fitting manner in the second closed tubular element.”
DE ‘863 discloses a process steps for manufacturing a tube. A split strip (1) from coil (2) is used as the raw material. The split strip can be a rectangular board (4) with interlocking elements (5, 5) (equivalent to the positive form fitting element and the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second formed sheet metal part of the second closed tubular element of the cutting section of Kuhlmann in view of GB ‘860 to have “positive form fitting elements and negative form fitting elements on opposite sides, and connected in a form fitting manner in the second closed tubular element.”, as taught by DE ‘863, for efficient manufacturing and greater precision.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722